UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4261
RONDY J. LOCKHART, SR.,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-99-955)

                  Submitted: November 21, 2002

                      Decided: December 2, 2002

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. Eric William Ruschky, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. LOCKHART
                               OPINION

PER CURIAM:

   Rondy J. Lockhart, Sr., appeals the revocation of the five-year term
of probation imposed after he pled guilty to wilfully failing to pay
child support.* See 18 U.S.C. § 228(a)(3) (2000). Lockhart’s attorney
has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), asserting that the evidence was insufficient to prove that
Lockhart violated certain standard and special conditions of proba-
tion. Counsel states, however, that, in his view, there were no merito-
rious issues for appeal. Lockhart was informed of his right to file a
supplemental pro se brief but has not done so. We affirm.

   We review a district court’s revocation of probation for an abuse
of discretion. See Burns v. United States, 287 U.S. 216, 222-23
(1932). The proof required to support a revocation of probation is that
the court be "reasonably satisfied that a probationer has violated the
terms of his release." United States v. Cates, 402 F.2d 473, 474 (4th
Cir. 1968); see United States v. Leigh, 276 F.3d 1011, 1012 (8th Cir.
2002) ("Revocation of probation requires only enough evidence,
within a sound judicial discretion, to satisfy the district judge that the
conduct of the probationer has not met the conditions of probation.").
Upon careful review, we conclude that the district court possessed
sufficient evidence to be reasonably satisfied that Lockhart violated
the conditions of probation by failing to pay restitution, failing to
refrain from using illegal drugs, and failing to comply with five other
conditions of probation.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm the
district court’s judgment. The court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the

   *The district court sentenced Lockhart to a six-month term of impris-
onment. Even though Lockhart has been released from prison, the appeal
of his conviction is not moot. See Carafas v. LaVallee, 391 U.S. 234,
237-38 (1968) (expiration of sentence while conviction awaiting appel-
late review did not moot appeal because of substantial interest in dis-
charging burdens flowing from conviction).
                      UNITED STATES v. LOCKHART                       3
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED